       Case 3:16-cr-00148-VLB Document 146 Filed 12/10/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA             :
                                      :
                                      :        No. 3:16-CR-00148 (VLB)
       v.                             :
                                      :
 EDWARD J. KOSINSKI                   :         DECEMBER 10, 2020
                                      :
                                      :
                                      :
                                      :
                                      :

ORDER DENYING DEFENDANT’S MOTION TO MODIFY SENTENCE, [ECF NO. 139]



      Before the Court is Defendant’s Motion to Modify Sentence. [ECF No. 139].

Defendant asks the Court to “to modify his six-month jail term to a sentence of

home confinement followed by a term of supervised release,” [ECF No. 139 at 1],

because “his age (73) and pre-existing medical conditions present ‘extraordinary

and compelling circumstances’ that warrant modification in light of the worsening

COVID-19 pandemic.” Id. Defendant’s pre-existing medical conditions are asthma

and obesity. Id.


      In November 2017, after a five-day trial, a jury convicted Defendant of two

counts of securities fraud under U.S.C. §§ 78j(b) and 78ff. [ECF No. 77]. The Court

then denied Defendant’s motion for judgment of acquittal and for a new trial, [ECF

No. 98], and sentenced him to six months’ imprisonment and a $500,000 fine in

September 2018. [ECF No. 118]. The Court stated that it imposed the sentence

based on several factors including Defendant’s age, “lack of any criminal history,”


                                          1
        Case 3:16-cr-00148-VLB Document 146 Filed 12/10/20 Page 2 of 5




“his compassion and caring for his patients,” “his support for the foundation and

other institutions for the hospital.” [ECF No. 135 at 80]. But the Court also noted

that that even after consideration of these factors, it believed “that a sentence of

incarceration is required.” Id. The Court then granted Defendant bond while he

appealed his conviction. [ECF No. 124].


      The Second Circuit affirmed Defendant’s conviction on September 22, 2020

and issued its Mandate on October 30, 2020. [ECF No. 136].


      On November 24, 2020, Defendant filed this motion asking the Court to

modify his sentence from six months’ incarceration to home confinement pursuant

to 18 U.C.S. 18 U.S.C. § 3582(c)(1)(A)(i) on the basis that Defendant’s personal

circumstances constitute “extraordinary and compelling” reasons to reduce his

sentence.


      “Federal courts are forbidden, as a general matter, to ‘modify a term of

imprisonment once it has been imposed’; but the rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011) (citations

omitted) (quoting 18 U.S.C. § 3582(c)). The statute providing for the finality of a

criminal judgment contains a narrow exception to provide for re-sentencing for

compassionate release. 18 U.S.C. § 3582(c)(1)(A).


      Section 3582(c)(1)(A) authorizes courts to modify terms of imprisonment as

follows:


      [T]he court ... upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

                                          2
         Case 3:16-cr-00148-VLB Document 146 Filed 12/10/20 Page 3 of 5




      from the receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment (and may impose
      a term of probation or supervised release with or without conditions that
      does not exceed the unserved portion of the original term of imprisonment),
      after considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that ... extraordinary and compelling reasons
      warrant such a reduction ... and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing Commission[.]


      In United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020), the Second

Circuit held that district courts may consider “…the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before them in motions

for compassionate release,” and not just those delineated by the U.S. Sentencing

Commission’s policy statement because of First Step Act of 2018, Section 603(b),

Pub. L. 115-391, 132 Stat. 5194 (2018) (amending 18 U.S.C. § 3582(c)(1)(A)).


      The Court has considered the “full slate” of reasons advanced by the

Defendant and finds that they are neither “extraordinary” nor “compelling.” “The

Bureau of Prisons (“BOP”) shall designate the place of the prisoner’s

imprisonment…” considering factors set forth by statute. 18 U.S.C. § 3621(b). In

doing so, the BOP considers the medical needs of a defendant and anticipates the

care level they may require. See Care Level Classification for Medical and Mental

Health       Conditions      or      Disabilities,    Bureau       of      Prisons,

https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (updated

May 2019).




                                         3
        Case 3:16-cr-00148-VLB Document 146 Filed 12/10/20 Page 4 of 5




      The Defendant’s motion asks the Court to speculate about the conditions

that the Defendant would at face in the future at a facility to be determined; the

Court declines to do so. The Court’s review of this week’s COVID-19 status at BOP

facilities indicates that 68 BOP facilities have never had an inmate contract COVID-

19.   See https://www.bop.gov/coronavirus/index.jsp.      Six of these COVID-free

facilities are in either New York or New England. Id. Additionally, it is the Court’s

experience that BOP has done a credible job of keeping the COVID-19 virus well

contained at its facilities that do experience positive tests among inmates. The

Court has no basis to conclude that the BOP would not appropriately balance its

statutory charge of executing the Defendant’s sentence with its obligation to

provide constitutionally sufficient healthcare and address Defendant’s correctional

needs. The Court also notes that the BOP’s facilities vary significantly in size and

structure and experience with managing the pandemic.


      The Court has considered the remainder of the issues raised by the

Defendant, including those concerning his familial needs addressed in Defendant’s

sealed filings, and finds them without merit. None of the changes in his personal

or familial circumstances shift the balance of the § 3553(a) sentencing factors in

favor of the Defendant’s proposed modification. In other words, if the Court were

to sentence Defendant today, it would impose the same sentence announced in

September 2018.


      The Defendant shall self-surrender directly to the facility designated by the

Federal Bureau of Prisons no later than 12:00 pm on March 31, 2021, under his own

power and at his own expense. In the event the Defendant does not receive

                                         4
         Case 3:16-cr-00148-VLB Document 146 Filed 12/10/20 Page 5 of 5




designation by the Bureau of Prisons prior to the surrender date, the Defendant

must self-surrender to the United States Marshals Service by noon on March 31,

2021.    The Court is confident that prior to reporting on that date as directed

Defendant will be able, based on his age, to avail himself of the COVID-19 vaccine,

which recent test results indicate is safe and highly effective at preventing COVID-

19 infection.


        The Court hereby denies Defendant’s Motion to Modify his Sentence. [ECF

No. 139]. The Court vacates its Order, [ECF No. 132], granting Defendant’s Motion

to Continue Bond Pending Appeal, as of Defendant’s self-surrender date.


                                             IT IS SO ORDERED

                                             _______/s/_______________

                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: December 10, 2020




                                         5
